Citation Nr: 9904634	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-36 839	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $1,870.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from August 1953 to August 
1956, and from January 1961 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
April 1995, which denied waiver of recovery of an overpayment 
in the calculated amount of $1,870.  The case was previously 
remanded in July 1997.  In connection with that remand, a 
previous overpayment, in the amount of $10,628.77, was 
reduced by $4,000, on account of administrative error in not 
clearly notifying the veteran that his VA insurance payments 
were countable income.  The remaining $6,628.77, of that 
overpayment is not before us, because the waiver request was 
denied in September 1993, and the veteran did not appeal the 
determination within one year.  38 C.F.R. § 20.302 (1998).  
The veteran has not submitted any new and material evidence 
or allegations of clear and unmistakable error or 
administrative error regarding the remainder of the 
overpayment, which was created by the unreported earned 
income of his wife.   

In reviewing the file, we note that in March 1995, the 
veteran was informed that his claim for pension was denied, 
because his family income of $12,648 per year exceeded the 
maximum allowable income limit of $9,689, for a veteran with 
two dependents, and that if his family income dropped below 
that limit, he should submit an eligibility verification 
report.  However, according to VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Change 20, Appendix B (March 2, 1995), the maximum 
annual rate of improved pension for a disabled veteran with 
two dependents, effective December 1, 1994, was $11,895.  
This amount is set by statute.  38 U.S.C.A. §§ 1521, 5312 
(West 1991 & Supp. (1998)).  Although this was harmless error 
insofar as his income reported at that time exceeded the 
statutory maximum, the difference was only $753, rather than 
the $2,959 difference calculated by the RO, and the veteran 
specifically mentioned that he had medical expenses, due in 
part to two brain surgeries that his dependent son had 
undergone, that he had been unable to pay at that point.  If 
the veteran paid some or all of these expenses later in the 
year, his eligibility to receive benefits at that time may 
have been affected.  38 C.F.R. § 3.272 (1998).  Consequently, 
because the then existing statutory provisions were 
incorrectly applied, the March 1995 denial of the veteran's 
November 1994 claim for pension benefits was clearly and 
unmistakably erroneous.  Russell v. Principi, 3 Vet.App. 310 
(1992).  Accordingly, he should be afforded notification of a 
decision regarding the November 1994 claim, which provides 
the correct maximum annual rates of countable income 
effective from the date of his claim to the current time.  


FINDINGS OF FACT

1.  The overpayment at issue, in the amount of $1,870, 
resulted from the veteran's failure to provide an eligibility 
verification report (EVR) for the period from September 1992 
through August 1993.    

2.  The VA's fault in the creation of the overpayment, by 
failing to adequately inform the veteran of the reason that 
his pension benefits were terminated, outweighs the veteran's 
fault.   

3.  Substantial unjust enrichment did not result from the 
overpayment.

4.  To require repayment of the debt would cause financial 
hardship and defeat the purpose of VA improved pension 
benefits.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the calculated amount of $1,870 would be against 
equity and good conscience; therefore, recovery of the 
overpayment must be waived. 38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  We 
are also satisfied that all relevant facts have been properly 
developed for a disposition of the present question.  In this 
regard, the proper creation of this overpayment has not been 
disputed, and, although the file does not adequately document 
whether or not the veteran was afforded due process in the 
creation of the overpayment, because of our decision to waive 
the overpayment, we do not believe that the best interests of 
the veteran would be served by further delaying his claim.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  
38 C.F.R. § 1.963(a) (1998).  In this case, the Committee, in 
its April 1995 decision, found that fraud, misrepresentation 
or bad faith had not been shown; consequently, the remaining 
issue is whether it would be against equity and good 
conscience to require repayment of the debt.  

The overpayment at issue, in the amount of $1,870, was 
created as a result of the veteran's failure to return an 
eligibility verification report (EVR) for the annualized 
period from September 1992 through August 1993.  In November 
1994, he submitted an EVR, which, in part, covered the period 
from September 1991 to November 1994; this EVR, although not 
specific as to this point, indicated that the veteran's 
income exceeded the maximum allowable income for a veteran 
with two dependents at the time payments were suspended.  
Other information in the file, chiefly the veteran's November 
1994 statement that he had been unable to pay medical bills, 
tends to support this conclusion.  The evidence shows that 
his payments were suspended in October 1993, although it is 
not clear that the veteran was provided notice of the reasons 
for the termination.  In November 1994, the veteran stated 
that his pension had been stopped, and he thought that the 
check was being withheld due to the overpayment, indicating 
that the veteran was in fact unaware of the reason his 
benefits had been terminated.  Nevertheless, because of our 
decision to grant the waiver, as well as the evidence 
indicating that proper notice to the veteran would not have 
changed the outcome; i.e., his income would still have been 
excessive, we will not further delay a resolution in this 
case to rectify these procedural deficiencies.  

Entitlement to a waiver of recovery of the overpayment in the 
amount of $1,870 is dependent on whether recovery of the 
indebtedness from the veteran would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. §§ 1.963, 1.965 (1998).  In this regard, the facts and 
circumstances in a particular case must be weighed carefully.  
Different factors enter into such decision, such as the 
relative fault of the debtor, weighing such fault against any 
fault on the Government's part, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 1.965.  

Concerning the relative degrees of fault, the veteran was at 
fault in failing to timely return his EVR.  In addition, the 
EVR, when filed in November 1994, was not specific as to the 
income received during the time period from September 1992 
through August 1993, and did not report any unreimbursed 
medical expenses for the time period.  However, it can be 
ascertained from other evidence that the veteran's fixed 
income from Social Security and VA insurance exceeded the 
maximum allowable income for a veteran with two dependents 
during that time period; therefore, his entitlement to 
pension was dependent upon his deductions from income, which, 
expenses.

The VA's fault consisted of failing to notify the veteran of 
the reason for his suspension of benefits, or, at a minimum, 
failing to adequately document notice in the claims file.  In 
view of the inadequate documentation, together with the 
veteran's November 1994 statement indicating that he thought 
that his payments had been terminated because another 
overpayment was being recouped, we must conclude that the 
veteran did not receive notification of the reason for the 
suspension of his benefits, other than the notice that was 
included on the EVR form itself.  Further, we do not see that 
he was notified of the possibility that benefits could be 
reinstated, or his overpayment adjusted, upon submission of 
an EVR.  Moreover, at the time of the suspension of benefits, 
the veteran and the RO were involved in addressing another 
overpayment, and the evidence does not show that the veteran 
has ever realized that the current overpayment was separately 
created, due to different circumstances.  Consequently, we 
find that the VA's fault outweighs the veteran's fault in the 
matter.  

Also for consideration is the matter of financial hardship.  
The veteran's financial status report, submitted in November 
1994, reported total monthly income in excess of total 
monthly expenses in the amount of $10.50.  However, as noted 
by the veteran, not included in this report were medical 
expenses, due to the fact that he had been unable to pay 
them.  Medical expenses in previous years had exceeded $3,000 
per year, and the veteran related that his son had had to 
undergo two brain surgeries, and would perhaps need another 
procedure.  Moreover, although installment debts were in the 
amount of $207 monthly, $82.50 of this monthly amount 
consisted of insurance payments, which are not properly 
categorized as installment debts, but rather are recurring 
expenses.  Another substantial part of the installment debt 
was a credit card bill caused by ancillary expenses incurred 
in connection with the hospitalization of the veteran's son.  
Consequently, we believe that financial hardship would result 
if the veteran were to be required to repay this debt.  

Regarding the other elements of equity and good conscience, 
we cannot find that there is significant unjust enrichment, 
in view of the lack of specificity of financial information 
for the annualized period from September 1992 through August 
1993.  In this regard, although perhaps not paid during that 
time, it appears that the veteran's family incurred 
substantial medical expenses during that time period.  
Additionally, it has not been shown that waiver of recovery 
of the overpayment would defeat the purpose of pension 
benefits.  Consequently, in view of these circumstances, the 
Board finds that to require recovery of the overpayment would 
violate the principles of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  Accordingly, 
waiver of recovery of the overpayment in the amount of $1,870 
is warranted.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $1,870 
is granted, subject to the law and regulations governing 
monetary benefits.



		
      JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

